Citation Nr: 9918508	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-33 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for enucleation of the 
left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The veteran was afforded a hearing in June 1999 before a 
member of the Board, and signatory of this case, in 
Washington, D.C.


REMAND

A review of the record indicates that the service medical 
records are incomplete.  During the appellant's hearing 
before a member of the Board sitting in Washington, D.C., he 
testified that he underwent two physical examinations when he 
entered active duty.  The first examination was in September 
1962, several months before he actually went on active duty.  
The second examination was in December 1962.  The evidence 
reflects that the second examination is not on file.  

A review of the April 1997 rating action and the statement of 
the case reflects that the RO's denial was based in part on 
the following:  "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome".  This 
is the standard for determining new and material evidence as 
set forth by the United States Court Of Claims for Veterans 
Appeals (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The United States Court of Appeals for the Federal Circuit 
has held that this standard is an incorrect interpretation of 
the regulation, 38 C.F.R. § 3.156(a) (1998) and thus cannot 
not be used as the basis for the denial.  Hodge V. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  38 
C.F.R. § 3.156 provides that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The RO has not had the opportunity to review the appellant's 
claim in conjunction with the Hodge decision.

A veteran, who served during a period of war is presumed to 
be in sound condition except for defects noted when examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service, existed before 
service, will rebut the presumption.  38 U.S.C.A. § 1111 
(West 1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during wartime service; and 
this includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(b) (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtains copies of any 
VA and private medical records pertaining 
to treatment for the left eye covering 
the period from September 1966 to 
September 2, 1976, which are not on file. 
It is requested that the RO inform the 
appellant that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim.

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional service medical 
records, to include the entrance 
examination report conducted in December 
1962 and a private medical consultation 
report regarding an examination of the 
left eye apparently conducted in April 
1963.

3.  It is requested that the appellant's 
adjudication claims folder and a copy of 
this Remand be reviewed by a VA 
ophthalmologist in order to determine the 
etiology of the chorioretinitis, and the 
glaucoma of the left eye, diagnosed 
during the veteran's hospitalization in 
September 1976.  Following the review of 
the evidence, it is requested that the 
examiner render an opinion as to when the 
chorioretinitis and the glaucoma of the 
left eye were initially manifested?  

The examiner is informed that clear and 
unmistakable evidence must exist in order 
to rebut the presumption of soundness on 
enlistment.  If it is determined that the 
chorioretinitis, and/or the glaucoma of 
the left eye existed prior to service, 
the examiner is requested to render an 
opinion as to whether it is as least as 
likely as not that the preservice left 
eye disorder(s) underwent a chronic 
increase in severity during service 
beyond natural progression?  It is 
requested that the examiner comment on 
the clinical significance of the exposure 
to cobalt methane as it related to direct 
incurrence and /or aggravation of the 
left eye disorder(s).  A complete 
rational for any opinion expressed should 
be included in the examination report.  
If the examiner desires an examination or 
any testing those actions should be 
accomplished

Thereafter, the issue should be readjudicated by the RO, to 
include consideration of Hodge, supra.  In the event that the 
benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


